United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  June 21, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                             No. 04-20904
                         Conference Calendar


RICHMOND OCLOO,

                                     Petitioner-Appellant,

versus

HIPOLITO M. ACOSTA, District Director of Immigration and
Naturalization Service,

                                     Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. 4:03-CV-5340
                       --------------------

Before STEWART, DENNIS, and OWEN, Circuit Judges.

PER CURIAM:*

     Richmond Ocloo challenges the denial of his 28 U.S.C. § 2241

habeas corpus petition, which attacked an order of removal issued

by the Board of Immigration Appeals (BIA).     In accordance with

the REAL ID Act, we convert Ocloo’s § 2241 petition into a

petition for review of the BIA’s order.    See Rosales v. Bureau of

Immigration and Customs Enforcement, 426 F.3d 733, 736 (5th Cir.

2005), cert. denied, 126 S. Ct. 1055 (2006); 8 U.S.C.

§ 1252(a)(5).


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 04-20904
                                  -2-

     Ocloo argues that his due process rights were violated

because he was not served with the respondent’s motion for

summary judgment.    Even if Ocloo’s assertion concerning want of

service is correct, the REAL ID Act precludes us from granting

relief in relation to this claim, as we may not remand Ocloo’s

suit to the district court.    See Rosales, 426 F.3d at 735-36; New

York Life Ins. Co. v. Brown, 84 F.3d 137, 142 (5th Cir. 1996).

Consequently, this claim is now moot.       See Bailey v. Southerland,

821 F.2d 277, 278 (5th Cir. 1987).    Ocloo’s petition for review

is dismissed as moot to the extent that he raises a claim

concerning service of process.

     Ocloo also contends that the BIA erred in determining that

his prior conviction for possession of cocaine was an aggravated

felony.    There is no need for us to assess the merits of this

claim.    The BIA’s order of removal was based both on Ocloo’s

cocaine conviction and his felony conviction for aggravated

sexual assault of a child.    Ocloo does not challenge the BIA’s

determination that he was removable based on the latter

conviction.    Further, this conviction alone provides grounds for

removal.    See 8 U.S.C. §§ 1101(a)(43)(A), 1227(a)(2)(A)(iii).

Ocloo’s petition for review is denied to the extent that he

challenges the BIA’s determination that he was removable based on

his cocaine conviction.    All outstanding motions are denied.

     PETITION FOR REVIEW DISMISSED IN PART AND DENIED IN PART;

ALL OUTSTANDING MOTIONS DENIED.